NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2022
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RAMON YANEZ-LOPEZ,                              No.   20-70539

                Petitioner,                     Agency No. A037-727-096

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 17, 2022**
                              Pasadena, California

Before: BRESS and BUMATAY, Circuit Judges, and LASNIK,*** District Judge.

      Ramon Yanez-Lopez, a citizen of Mexico, seeks review of a Board of

Immigration Appeals (BIA) decision denying his request for sua sponte reopening



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.
of his immigration proceedings. We have jurisdiction under 8 U.S.C. § 1252 and

may review only for legal or constitutional error. See Bonilla v. Lynch, 840 F.3d

575, 588 (9th Cir. 2016). We deny the petition in part and dismiss in part.

      1.    Yanez argues that the BIA erred in denying sua sponte reopening based

on Lorenzo v. Whitaker, 752 F. App’x 482 (9th Cir. 2019). But our intervening

decision in United States v. Rodriguez-Gamboa, 972 F.3d 1148 (9th Cir. 2020),

forecloses Yanez’s argument that the BIA committed legal error. Rodriguez-

Gamboa concluded that California’s definition of methamphetamine is not broader

than the federal definition. See id. at 1149–50. The BIA effectively anticipated our

decision in Rodriguez-Gamboa, and thus did not err.

      2.    Yanez also has not shown that the BIA erred in denying sua sponte

reopening based on INS v. St. Cyr, 533 U.S. 289 (2001). Although Yanez purports

to identify legal error in the BIA’s ruling on the St. Cyr issue, the BIA denied sua

sponte reopening because St. Cyr was decided in 2001, and Yanez did not file a

motion to reopen until 2019. The BIA thus denied reopening because Yanez

provided no explanation for this lengthy delay. To the extent Yanez’s petition can

be characterized as arguing that the BIA should have reopened proceedings despite

the delay, we lack jurisdiction to consider that argument. See Bonilla, 840 F.3d at

588. And contrary to Yanez’s contention, the BIA did not deny reopening based on

any misunderstanding that Yanez was seeking relief under 8 C.F.R. § 1003.44(h).


                                         2
PETITION DENIED IN PART AND DISMISSED IN PART.




                        3